Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Adrian Y. Jackson appeals the district court’s order denying his motion for reduction of sentence, 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Jackson, Nos. 3:04-cr-00191-MR-DCK-5; 3:05-cr-00103-RJC-DCK-1 (W.D.N.C. Apr. 6, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.